Title: To George Washington from Catherine Sawbridge Macaulay Graham, 30 October 1789
From: Graham, Catharine Sawbridge Macaulay
To: Washington, George


          
            Sir
            Bracknal Berks [England] Octbr [30] 1789
          
          It is now about a year and a half since I had the honor of receiving a letter from you dated Novbr. 16. 87. I do not pretend to make you any apology for not troubling you with an acknowledgment sooner, tho I rather think it necessary to make one for troubling you in the important station you now fill, with my congratulations on the event, which placed you at the head of the American government. But it is not you Sir, that I consider as benefited by the unanimous election of the Americans; yr philosophic turn of mind would have lead you to the completion of human happiness in a private station; but the Americans in their judicious choice, have I flatter my self, secured to themselves the full and permanent enjoyment of that liberty for which they are indebted to yr persevering valor in the first instance. Yr wisdom and virtue will undoubtedly enable you to check the progress of every opinion inimical to those rights, which, you have so bravely and fortunately asserted; and for

which many of yr Country men have paid so dear: and you will be a bright example to future presidents of an integrity rarely to be met with in the first stations of life.
          All the friends of freedom on this side the Atlantic are now rejoicing for an event which in all probability has been accelerated by the American revolution. You not only possess yr selves the first of human blessings but you have been the means of raising that spirit in Europe, which I sincerely hope, will in a short time extinguish every remainr of that barbarous servitude under which all the European Nations in a less or a greater degree, have so long been Subject.
          The French have justified the nobleness of their original character, and from the immerssions of Luxury and frivolity, have set an example that is Unique in all the histories of human society. A populous nation effecting by the firmness of their union, the Universality of their sentiments; and the energy of their actions; the intire overthrow of a Despotism that had stood the test of ages. We are full of wonder in this part of the world, and cannot conceive how such things should be.
          Yr Friend and Eleve the Merquis de la Fayette has acted a part in this revolution which has raised him above his former exploits; because his conduct has been directed to the good of his distressed country men and shews him far above those base and narrow selfishnesses with which particular privileges are so apt to taint the human mind.
          I have heard that a Mons: Brissot de Warville has lately become a citizen of America; he is a warm friend to liberty and a man of the first rate abilities. He is a great friend of mine and as I presume he has been presented to yr Excelency; will take the liberty which yr known goodness inspires to beg that you would remember me to him and to assure him of my wishes for his happiness and prosperity.
          Mr Graham joins me in best respects to yr self and Mrs Washington. We contemplate with no small pleasure the advantage America will reap from that check to all the luxuries of dress which her example of an elegant simplicity in this article will undoubtedly effect. I am Sir Yr Excellencies Most Obednt And Obliged Humbe Servt
          
            Cath: Macaulay Graham
          
        